
	
		I
		112th CONGRESS
		2d Session
		H. R. 6603
		IN THE HOUSE OF REPRESENTATIVES
		
			November 27, 2012
			Mr. Hall introduced
			 the following bill; which was referred to the
			 Committee on Science, Space, and
			 Technology
		
		A BILL
		To authorize research, development, and demonstration
		  activities that increase energy security and affordability by enabling the safe
		  and responsible production of the United States vast domestic unconventional
		  oil and gas resources.
	
	
		1.Short titleThis Act may be cited as the
			 Tapping America’s Energy Potential
			 through Research and Development Act of 2012.
		2.ActivitiesThe Secretary, acting through the Assistant
			 Secretary, shall carry out under this Act research, development, and
			 demonstration activities of technologies that increase energy security and
			 affordability by enabling the safe and responsible production of the vast
			 domestic unconventional oil and gas resources of the United States. In carrying
			 out the activities, the Secretary may conduct research and shall provide
			 grants, cooperative agreements, contracts, or other assistance through a
			 competitive selection process to eligible entities.
		3.Oil shale
			 research and development activities
			(a)In
			 generalThe Secretary, acting
			 through the Assistant Secretary, shall carry out research, development, and
			 demonstration activities to facilitate commercial application of energy
			 technologies related to the exploration, development, and production of oil
			 shale resources.
			(b)ObjectivesThe
			 objectives of such activities shall be—
				(1)to address scientific and technological
			 barriers to enable economically feasible production of oil shale; and
				(2)to minimize potential associated
			 environmental impacts.
				(c)Implementation
			 plan
				(1)In
			 generalNot later than 9
			 months after the date of enactment of this Act, the Secretary shall transmit to
			 the Committee on Science, Space, and Technology of the House of Representatives
			 and the Committee on Energy and Natural Resources of the Senate a program
			 implementation plan that—
					(A)details
			 constraints and opportunities affecting oil shale development;
					(B)identifies
			 strategies to enable such development; and
					(C)identifies and
			 prioritizes research, development, and demonstration activities necessary to
			 advance program objectives.
					(2)ConsultationThe
			 Assistant Secretary shall consult with a broad range of stakeholders in the
			 development and implementation of the plan.
				(d)ActivitiesThe
			 Assistant Secretary may conduct research and shall make awards to eligible
			 entities for research, development, and demonstration activities in areas that
			 include the following:
				(1)Oil shale resource characterization.
				(2)Modeling and simulation of oil shale
			 exploration and production technologies, including—
					(A)advanced
			 diagnostics and imaging systems; and
					(B)advanced computing
			 applied to the physics and chemistry of oil shale production.
					(3)Minimization and
			 re-use of water, including—
					(A)benchmarking of current water use rates for
			 multiple production methods;
					(B)potential
			 reduction in water volume needed for operations; and
					(C)recovery,
			 utilization, reduction, and improved management of produced water from
			 exploration and production activities.
					(4)Efficient use of energy in exploration and
			 production activities.
				(5)Utilization of exploration and production
			 methods and materials that reduce the potential impact of such activities on
			 the environment, including improved production methods for in-situ mining and
			 ex-situ mining.
				(e)Activity
			 updateNot later than 3 years
			 after the date of enactment of this Act, the Secretary shall transmit to the
			 Committee on Science, Space, and Technology of the House of Representatives and
			 the Committee on Energy and Natural Resources of the Senate a report on the
			 progress of the activities under this section.
			(f)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Assistant Secretary to carry out the activities of this section $10,000,000 for
			 each of fiscal years 2013 through 2017.
			4.Shale extraction
			 research and development activities
			(a)In
			 generalThe Secretary, acting
			 through the Assistant Secretary, shall carry out research, development, and
			 demonstration activities to facilitate commercial application of energy
			 technologies related to the exploration, development, and production of oil,
			 natural gas, and other liquid resources from shale formations.
			(b)ObjectivesThe objectives of such activities shall
			 be—
				(1)to maximize the benefits of the United
			 States shale oil and natural gas resources by advancing safe and responsible
			 exploration, development, and production of these resources;
				(2)to minimize
			 surface impacts from activities related to shale oil and natural gas
			 production;
				(3)to focus on areas
			 that provide benefits to the public and to industry; and
				(4)to advance the
			 scientific and technological foundation available to producers, Federal and
			 State Government agencies, and other stakeholders in identified research
			 areas.
				(c)ActivitiesThe Assistant Secretary may conduct
			 research and shall make awards to eligible entities for research, development,
			 and demonstration activities in areas that include the following:
				(1)Water use and
			 demand, which may include—
					(A)potential
			 reduction in the volume of water utilized for shale oil and natural gas
			 production; and
					(B)alternative
			 materials, substances, or ingredients for use in shale oil and natural gas
			 operations that could mitigate the need for or volume of water used.
					(2)Water sourcing,
			 which may include—
					(A)expanding options for sources of water used
			 in shale oil and natural gas operations; and
					(B)alternatives to
			 groundwater or freshwater, such as water recovered from industrial or
			 agricultural operations, brackish water, or surface water unsuitable for human
			 or agricultural use, in areas with water supply concerns.
					(3)Materials used in shale oil and natural gas
			 operations, which may include—
					(A)increasing the
			 efficiency of shale oil and natural gas operations by minimizing fluid
			 use;
					(B)improving the
			 understanding of the relationship between additives used in fracturing and the
			 chemical and physical properties of different shale formations; and
					(C)enhancing
			 permeability through improved proppants and other materials.
					(4)Diagnostic imaging and monitoring, which
			 may include—
					(A)increasing
			 understanding of the propagation of fractures within target zones; and
					(B)advancing
			 fundamental technologies that enable improved tracking and enhanced
			 understanding of fracture movements.
					(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Assistant Secretary to carry out the
			 activities of this section $12,000,000 for each of fiscal years 2013 through
			 2015.
			5.Produced water
			 utilization research and development activities
			(a)In
			 generalThe Secretary, acting
			 through the Assistant Secretary, shall carry out research, development, and
			 demonstration activities to facilitate commercial application of energy
			 technologies for environmentally sustainable utilization of produced water for
			 agricultural, irrigational, recreational, power generation, municipal, and
			 industrial uses, or other environmentally sustainable purposes.
			(b)ActivitiesThe Assistant Secretary may conduct
			 research and shall make awards to eligible entities for research, development,
			 and demonstration activities, including improving safety and minimizing
			 environmental impacts of activities, in areas that include the
			 following:
				(1)Produced water recovery, including research
			 for desalination and demineralization to reduce total dissolved solids in the
			 produced water.
				(2)Produced water
			 utilization for agricultural, irrigational, recreational, power generation,
			 municipal, and industrial uses, or other environmentally sustainable
			 purposes.
				(3)Re-injection of
			 produced water into subsurface geological formations to increase energy
			 production.
				(c)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Assistant Secretary to carry out the activities of this section $5,000,000 for
			 each of fiscal years 2013 through 2017.
			6.Eligible
			 entitiesTo be eligible for a
			 grant, cooperative agreement, contract, or other assistance under this Act, an
			 applicant shall be—
			(1)an institution of
			 higher education;
			(2)a
			 National laboratory;
			(3)a
			 private sector entity;
			(4)a
			 nonprofit organization; or
			(5)a
			 consortium of two or more entities described in paragraphs (1) through
			 (4).
			7.AdministrationIn carrying out the activities under this
			 Act, the Secretary may enter into an agreement with a consortium whose members
			 have collectively demonstrated capabilities and experience in planning and
			 managing research, development, demonstration, and commercial application
			 programs for unconventional natural gas and other petroleum production and
			 produced water utilization.
		8.CoordinationTo the maximum extent practicable, the
			 Secretary shall ensure that the activities under this Act are coordinated with,
			 and do not duplicate the efforts of, programs at the Department of Energy and
			 other Government agencies.
		9.Cost
			 sharingAll activities
			 authorized by this Act shall adhere to the cost sharing guidelines established
			 by section 988 of the Energy Policy Act of 2005 (42 U.S.C. 16352).
		10.Limitations
			(a)In
			 generalAll research,
			 development, demonstration, and commercial application activities authorized by
			 this Act shall be limited to technology areas that industry by itself is not
			 likely to undertake because of technical and financial uncertainty.
			(b)Effect on
			 regulationNothing in this
			 Act creates any new authority for any Federal agency, or may be used by any
			 Federal agency, to support the establishment of regulatory standards or
			 regulatory requirements.
			11.DefinitionsIn this Act:
			(1)Assistant
			 SecretaryThe term
			 Assistant Secretary means the Assistant Secretary of Energy for
			 Fossil Energy.
			(2)Institution of
			 higher educationThe term
			 institution of higher education has the meaning given such term in
			 section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801).
			(3)National
			 laboratoryThe term
			 National laboratory has the meaning given such term in section 2
			 of the Energy Policy Act of 2005 (42 U.S.C. 15801).
			(4)Oil
			 shaleThe term oil shale means the geologic deposits
			 in which the petroleum component kerogen has not fully transformed into oil or
			 gas.
			(5)Produced
			 waterThe term produced water means water from an
			 underground source that is brought to the surface as a part of the process of
			 exploration for or development of coalbed methane, oil, natural gas, or any
			 other substance to be used as an energy source.
			(6)SecretaryThe
			 term Secretary means the Secretary of Energy.
			(7)Shale oil and
			 natural gasThe term
			 shale oil and natural gas means oil, natural gas, and other liquid
			 resources produced from shale formations.
			
